COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re Diamond Offshore General, LLC
Appellate case number:        01-22-00837-CV
Trial court case number:      2022-14588
Trial court:                  11th District Court of Harris County
      On November 11, 2022, relator, Diamond Offshore General, LLC, filed a petition
for writ of mandamus challenging the trial court’s October 27, 2022 “Order Denying
Diamond’s Motion to Dismiss Based on Mandatory Forum-Selection Clause or, in the
Alternative, Forum Non Conveniens.”
        The Court requests a response to the petition for a writ of mandamus from real party
in interest, Grant Gibson. The response if any, is due no later than twenty days from
the date of this order.
       It is so ORDERED.

Judge’s signature: _/s/ Amparo Guerra___________
                    Acting individually  Acting for the Court

Date: ____November 22, 2022_____